Citation Nr: 1633358	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  06-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.   Entitlement to service connection for an acquired psychiatric disorder other than PTSD.   

3.  Entitlement to service connection for balance disorder.  

4.  Entitlement to a compensable disability rating for otitis media.

5.  Entitlement to a compensable disability rating for left ear hearing loss. 

6.  Entitlement to an initial disability rating in excess of zero percent prior to December 5, 2006 and in excess of 20 percent from December 5, 2006 for left lower extremity peripheral neuropathy.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

8.  Entitlement to an initial disability rating in excess of 60 percent for arteriosclerotic heart disease.  

9.  Entitlement to an initial disability rating in excess of 30 percent for glaucoma.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 through February 1967, to include service in Vietnam from March 1966 through February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2005, March 2006, July 2007, and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Subsequent to the issuance of those rating decisions, original jurisdiction over this matter was transferred to the RO in St. Petersburg, Florida.  The Veteran has been assigned a 100 percent combined schedular rating from March 15, 2010.  See the May 2012 rating decision.  

In December 2013, the Board remanded the issues of service connection for PTSD, and an acquired psychiatric disorder other than PTSD, entitlement to higher disability ratings for otitis media, left ear hearing loss, and peripheral neuropathy of the left lower extremity, and TDIU to the agency of original jurisdiction (AOJ) for additional development.  The Board finds that the AOJ substantially complied with the mandates of the Board remand including the provision of a VA medical examination for all issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that, in May 2013, the Veteran requested a hearing before the Board.  However, in June 2016, the Veteran's representative withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704(d) (2015).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On May 15, 2013, prior to the promulgation of a decision by the Board, the Veteran's representative indicated in a written statement that the Veteran was withdrawing the appeal as to the claims for higher initial ratings for arteriosclerotic heart disease and glaucoma.    

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran has not been shown to have met the DSM-IV or DSM-5 criteria for a current diagnosis of PTSD or other psychiatric disorder other than alcohol use disorder.  

4.  The Veteran does not have a balance disorder that is due to or aggravated by a service-connected disability or that was incurred in or is related to active service.  

5.  For the entire appeal period, the service-connected otitis media is not manifested by suppuration or aural polyps.

6.  For the entire appeal period, the service-connected left ear hearing loss is shown to have been manifested by hearing acuity measured at a Level III and Level VII designations in the left ear. 

7.  Prior to December 5, 2006, the service-connected left lower extremity peripheral neuropathy was productive mild incomplete paralysis or impairment, not moderate, moderately-severe or severe incomplete paralysis or complete paralysis.

8.  From December 5, 2006, the service-connected left lower extremity peripheral neuropathy is productive of moderate incomplete paralysis or impairment, not moderately-severe or severe incomplete paralysis or complete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal as to the appeals of the claims for higher initial ratings for arteriosclerotic heart disease and glaucoma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for service connection for an acquired psychiatric disability, other than PTSD, are not met. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for service connection for a balance disorder are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5.  For the entire appeal period, the criteria for a compensable evaluation for otitis media have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.87, Diagnostic Code 6200 (2015). 

6.  For the entire appeal period, the criteria for the assignment of a compensable rating for the service-connected left ear hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

7.  The criteria for a 10 percent disability rating from June 21, 2004 to December 4, 2006 for the service-connected left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620 (2015).

8.  The criteria for a disability evaluation in excess of 20 percent for the service-connected left lower extremity peripheral neuropathy for the period from December 5, 2006, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Withdrawn Appeals

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On May 15, 2013, prior to the promulgation of a decision by the Board, the Veteran's representative indicated in a written statement that the Veteran was withdrawing the appeal as to the claim for higher initial disability rating for arteriosclerotic heart disease and glaucoma.  There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeals are dismissed. 

2.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claims.  The RO provided notice letters to the Veteran in July 2004, February 2007, August 2007, January 2008, July 2008, December 2010, November 2011, May 2014, and October 2014.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.

The Veteran's claim for a higher disability evaluation for left lower extremity peripheral neuropathy is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  Service treatment records are associated with the file.  VA treatment records dated from 1989 to 2015, private medical records, and Social Security Administration records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In June 2010, October 2010, January 2011, December 2011, March 2013, and May 2014, the Veteran informed VA that he had no additional information or evidence to submit in support of his claims.  

The Veteran underwent VA examinations in 2004, 2005, 2006, 2007, 2009, 2010, 2011, 2012, and 2014 to obtain medical evidence as to the nature and etiology of the claimed disabilities (PTSD, psychiatric disorder, and balance disorder) and to obtain medical evidence as to the nature and severity of service-connected otitis media, left ear hearing loss and left lower extremity peripheral neuropathy.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiners carefully examined the Veteran and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to effectively evaluate the Veteran's service-connected disabilities.  The VA examiners provided medical opinions as to the nature and etiology of the claimed disabilities.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.   

3.  Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015) and § 4.125 (requiring PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.  Parenthetically, the Board notes VA implemented DSM 5, effective August 4, 2014.  The Secretary, VA, however, has determined DSM 5 does not apply to claims certified to the Board prior to August 4, 2014. 79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board in June 2013.  Hence, DSM-IV is still the governing directive.

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b) (West 2014), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).     

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat or the fear of hostile military activity, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994). 

Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

4.  Analysis: Service Connection for PTSD

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of PTSD in accordance with the provisions of DSM-IV or DSM-V.  

The Veteran asserts that he has a current diagnosis of PTSD due to various experiences in active service.  In this regard, the Board notes that the Veteran's service record does not show participation in combat.  His DD-214 shows no awards indicative of combat.  The Veteran was not awarded the Combat Infantryman Badge, the Purple Heart Medal, or any other award associated with valor or heroism shown while engaged with an enemy force.  The Veteran's service personnel records do not suggest that the Veteran engaged in combat, and his service treatment records do not reflect treatment for any combat related injuries.  However, the Board finds that the Veteran has reported coming under enemy fire while stationed in Vietnam, and this stressor is related to fear of hostile military activity. 

A March 1994 VA psychiatric examination report indicates that the Veteran was not presently following organized psychiatric treatment.  The Veteran reported that he served 14.5 months in Vietnam and he stated that he lost a lot of friends.  He did not bring up a specific event at this point.  The Axis I diagnosis was dysthymia and substance use disorder (alcohol abuse episodic) by history.  A November 1998 VA psychiatric examination report shows a diagnosis of dysthymia.  

A May 2005 VA psychiatric examination report indicates that the Veteran was referred by VA for an initial evaluation for PTSD.  The Veteran did not report nightmares due to his experiences in Vietnam.  He did not report intrusive, recurrent, distressing thoughts about his experiences in Vietnam that are interfering with his daily living activities.  He did not report avoidant behavior related to traumatic experiences.  The Veteran did not report psychotic, cognitive, or mood symptoms.  

The Veteran reports that the most significant event was when he saw the enemy soldiers running away from the bombs that were thrown by American airplanes.  He reported that he saw several enemy soldiers that were hit by bombs and their bodies in flames.  He saw the incident from a distance using his binoculars because he was a combat engineer.  In another occasion his unit was transferred to a company in a camping area and he saw a Vietnamese that was hanging by his neck with a rope and with multiple bullets impacts in his body.  In another incident his unit was eating breakfast in a resting area and some fellow soldiers went out of the camping site in a Jeep and later hit a mine in the road about 15 minutes away from the camp.  He had to go with other soldiers to pick up the bodies that were turned to pieces and take them to the helicopters that were going to take bodies to the base camp.  He saw multiple dead bodies that were in the field many in a state of putrefaction.  

The Veteran was not observed to be anxious, distressed, or depressed when talking about his experiences in Vietnam.  He did not report feelings of intense fear, helplessness, or horror at the time when he was experiencing the events in Vietnam.   

Mental status examination revealed that the Veteran was cooperative, established eye contact with the examiner, and was in contact with reality.  There was no evidence of psychomotor retardation or agitation.  Thought processes were coherent and logical.  There was no looseness of association or disorganized speech.  There was no evidence of delusions or hallucinations.  The Veteran had no phobias, obsessions, panic attacks, or suicidal ideas.  Mood was euthymic but irritable.  His affect was appropriate.  Memory was intact.  Judgement was good.  Insight was fair.  The VA examiner indicated that the signs and symptoms described above did not interfere with the Veteran's employment functioning or social functioning.  There was no impairment of thought process or communication.  There was no evidence of inappropriate behavior.  The Veteran was able to maintain basic activities of daily living.  

The VA examiner stated that after reviewing the Veteran's claim folder and performing a clinical history and mental status examination, and reviewing the electronic medical record, it was his conclusion that the Veteran's mental disorder does not meet the DSM-IV criteria of PTSD.  The Veteran was not able to specify and describe in detail a severe and horribly traumatic event or incident experienced in the Army.  The VA examiner stated that the situations he described were unpleasant but not traumatic.  He was not observed to become anxious, distressed, or depressed when he was expressing his experiences in Vietnam.  He did not report feelings of intense fear, helplessness, or horror at the time when he was experiencing the events in Vietnam.  There is no evidence in the Veteran's clinical picture of avoidance of stimuli associated with the trauma.  His memories about Vietnam are not intrusive, persistent, or distressing and do not interfere with his daily functioning.  The VA examiner stated that since he could not identify signs and symptoms of PTSD and a definite extreme traumatic stressor, he could not establish a link between the stressors and the signs and symptoms of the Veteran's mental disorder.  The diagnosis was alcohol dependence.  The VA examiner opined that the Veteran's clinical history and mental status examination meets the DSM-IV criteria to establish a diagnosis of alcohol dependence. 
 
The Veteran was afforded VA psychiatric examination in August 2014.  After review of the medical history and records and examination, the VA examiner concluded that the Veteran did not meet the DSM-5 criteria for PTSD.  The VA examiner noted that she reviewed all available records in Virtual VA, VBMS, and the hardcopy claims file to include any available service medical records and military personnel records, the Veteran's written and oral lay statements, and all CPRS/CAPRI/VISTA records.  

The VA examiner set forth the Veteran's medical history pertinent to mental health treatment after service.  The Veteran was treated at the San Juan and Orlando VAMCs from 2004-2014.  A November 2012 VA psychiatric initial consult shows a diagnostic impression of dysthymic disorder, Alcohol Dependence, and rule out diagnosis of Personality Disorder NOS.  A June 2013 VA treatment record shows a diagnostic impression of dysthymia, rule out PTSD; the Veteran was not on psychotropic medications.  An April 2011 social work note shows a diagnosis of PTSD based on stressor of "several traumatic experiences involving blasts, attacks by indirect and direct fire and seeing wounded and dead bodies a lot."  VA records show that the Veteran underwent substance abuse counseling related to alcohol use in 2012 to 2013.  Psychology VA treatment records show that from 2011 to 2013, treatment was initiated with a primary care psychologist.  The diagnostic impression was dysthymia.

The August 2014 VA examination report indicates that on mental status exam, the Veteran was adequately groomed and dressed casually.  He was defensive and minimally responsive throughout the evaluation.  Reporting was considered to be reliable.  His responses to questions were logical, linear and goal directed.  Speech was normal.  Mood was dysthymic, slightly irritable; affect was congruent with mood.  There was no evidence of a formal thought disorder.  The Veteran denied psychosis including auditory/visual hallucinations.  Insight and judgment appeared to be intact; long term memory appeared to be mildly impaired as evidenced during exam.  

The VA examiner concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD in accordance with DSM-5.  The VA examiner noted that in order for a diagnosis of PTSD to be made, the disorder must be the primary causal factor of significant impairment in social and occupational functioning.  The VA examiner indicated that many individuals experience traumatic events in their lives and have subsequently met one or more of the PTSD criteria (i.e., Criterion B, C, D, and E) but they are still able to function reasonably well in social and occupational settings.  Thus, if an individual has symptoms of PTSD that do not significantly interfere with social and occupational functioning, that individual would not meet the threshold specified in DSM-5 for the diagnosis of PTSD even though various symptoms of PTSD may be present.  

In a September 2014 VA addendum opinion, the VA examiner stated that only two mental health professionals have diagnosed PTSD and both diagnosed PTSD after the initial session.  The VA examiner noted that the professionals (a VA psychiatrist in 2007 and a VA social worker in 2011) did not administer a structured interview (e.g., CAPS); did not administer any objective testing (e.g., MMPI-2 or MMPI-2RF); did not review the Veteran's claims file; did not follow the American Academy of Psychiatry and Law's "Practice Guideline for the Forensic Evaluation of Psychiatric Disability"; did not follow the American Psychological Association's "Specialty Guidelines for Forensic Psychology," and did not follow the VA's "Best Practice Manual for Posttraumatic Stress Disorder (PTSD) Compensation and Pension Examinations" in reaching diagnostic conclusions.  The VA examiner stated that the Veteran's reported stressors are quite unlikely to cause full-blown PTSD.  The VA examiner stated that in addition, review of the service treatment records and claims file do not support a nexus link between the two.  The VA examiner noted that the Veteran's previous diagnosis of PTSD was conferred in a clinical context where different diagnostic guidelines apply, appears to have been based predominantly on his subjectively reported symptoms, with no objective assessment of response style, and was therefore inapplicable to the current exam.  In other words, the validity of the Veteran's previous diagnosis of PTSD has not been adequately assessed and is therefore unknown.  When the observations and conclusions of mental health treatment providers are used to establish a diagnosis, the Veteran presents his or her history and symptoms to the provider, who generally accepts the veracity of the account.  The basis of successful clinical care is a trusting relationship between provider and veteran.  Since an attempt by a treatment provider to assess the Veteran's response style would probably diminish or destroy this trust, treatment providers rarely if ever do so.  Although the Veteran has previously received treatment associated with a diagnosis of PTSD, the receipt of treatment is not a diagnostic criterion for PTSD, nor is there evidence in the published empirical literature that a diagnosis of PTSD is at least as likely as not to be valid because one receives treatment associated with it.  Additionally, empirical research has shown that the diagnostic judgments of mental health treatment providers can be unreliable (see for example Hickling et al. 2002), and there is no evidence in the published empirical literature that the diagnostic judgments of mental health treatment providers become more valid with more exposure to a particular individual.  In other words, the fact that the Veteran has received treatment associated with a diagnosis of PTSD for a significant period of time does not, in itself, render the diagnosis valid.

VA mental health treatment records dated during the course of the appeal show that a diagnosis of PTSD was not made or was ruled out.  A December 2006 VA mental health evaluation record and September 2013 VA treatment record indicate that the Veteran did not meet the criteria for PTSD.  

There is medical evidence which shows a diagnosis of PTSD, as noted in the VA medical opinion discussed above.  An April 2011 VA social work note shows a diagnosis of PTSD based on stressor of "several traumatic experiences involving blasts, attacks by indirect and direct fire and seeing wounded and dead bodies a lot."  See also the August 2007, June 2011, December 2012, and June 2013 VA treatment records which show a diagnosis of PTSD.  

The Board finds that the May 2005, August 2014, and September 2014 VA medical opinions outweigh the VA mental health treatment records and evaluation reports cited above which show diagnoses of PTSD.  The Board finds that the May 2005, August 2014, and September 2014 VA medical opinions to have great evidentiary weight in this case.  The VA examiners considered the Veteran's medical history and reviewed the claims folder in providing the requested medical opinion.  The VA examiners conducted a mental status exam and considered the Veteran's report of stressor events in service and his symptoms before rendering a diagnosis.  The VA examiners noted which DSM-IV or DSM-5 Criterion that were not met for a diagnosis of PTSD or other psychiatric disorder.  The Board notes that the examiners provided a rationale which supported the opinions.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).  

Also, the VA examiners, as clinical psychologists, have the skill and expertise to render these medical opinions.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The VA examiners' findings were based on a thorough and detailed examination of the Veteran and the claims folder, consideration of the stressor events as set forth by VA, and were supported by an adequate and persuasive explanation.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the veteran's history, and the thoroughness and detail of the opinion).  These findings are consistent with the evidence of record. 

The Board finds that the May 2005, August 2014, and September 2014 VA medical opinions outweigh the VA mental health treatment records and evaluation reports cited above which show diagnoses of PTSD.  The VA medical opinions are more probative because the opinions are based upon a comprehensive examination of the Veteran and his medical history and the examiners specifically considered and discussed the DSM-V and DSM-5 criterion for a diagnosis of PTSD.  On the other hand, the VA treatment records and evaluation reports did not discuss the DSM criteria for a diagnosis of PTSD and the medical opinions were not as detailed as the VA examination reports.  Also, in the September 2014 VA medical opinion, the VA examiner set forth reasons as to why the diagnoses of PTSD by the treating practitioners have limited probative value when compared to a VA compensation and pension examination.  For these reasons, the May 2005, August 2014, and September 2014 VA medical opinions have greater probative value and outweigh the VA mental health treatment records and evaluation reports.  The weight of the competent and credible evidence establish that the Veteran does not have a current diagnosis of PTSD in accordance with the DSM.   

The Veteran's own implied assertions that he had PTSD due to events in service are afforded limited if no probative weight in the absence of a showing that the Veteran has the expertise to render opinions about medical matters.  The Veteran, as a lay person, is competent to describe observable symptoms such as feeling sad or depressed or anxious.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); as to the specific issue in this case, an opinion as to a psychiatric diagnosis in accordance with DSM-IV or DSM-5, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues, such as providing psychiatric diagnoses, require specialized training, and are therefore not susceptible of lay opinions on etiology.  Thus, the Board finds there is no competent evidence of a current diagnosis of PTSD.    

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer, supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).  

The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of PTSD.  Accordingly, on this record, service connection for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  The appeal is denied.



5.  Service Connection for a psychiatric disorder other than PTSD. 

There is competent evidence of diagnoses of psychiatric disorders during the course of this appeal and since separation from active service.  The medical evidence of record shows that the Veteran has had post-service diagnoses of dysthymic disorder, conversion reaction, adjustment disorder, affective psychosis, and depressive disorder.  See the VA treatment records dated in August 2007, July 2006, July 2005, and March 2004; and VA examination reports dated in November 1998, March 1994, and October 1968.  

However, the Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current DSM-IV or DSM-5 mental disorder diagnosis and there is no medical nexus between any diagnosed mental disorder and the Veteran's active military service. 

The Veteran was afforded a VA examination in August 2014 and addendum opinions were obtained in September 2014 and January 2015.  The August 2014 VA medical opinion indicates that the VA examiner opined that the Veteran did not have a current DSM-5 mental disorder diagnosis.  Mental status examination revealed that the Veteran was adequately groomed and dressed casually.  Reporting was considered to be reliable and was congruent with documented history.  The Veteran's responses to questions were logical, linear and goal directed.  Speech was normal in terms of rate, tone, volume and intensity.  Eye contact was good.  Mood was dysthymic, slightly irritable.  Affect was congruent with mood.  There was no evidence of a formal thought disorder.  The Veteran denied having a psychosis including auditory/visual hallucinations.  Insight and judgment appeared to be intact; long term memory appeared to be mildly impaired as evidenced during exam. 

The VA examiner, a clinical psychologist, stated that the she reviewed all available records in Virtual VA, VBMS, and the hardcopy claims file to include any available service medical records and military personnel records, the Veteran's written and oral lay statements, and all CPRS/CAPRI/VISTA records including remote data.  The VA examiner concluded that the Veteran does not meet diagnostic criteria for a mental condition at the current time.  

In the September 2014 VA addendum opinion, the VA examiner stated that she again reviewed all available records in Virtual VA, VBMS, and the hardcopy claims file to include any available service medical records and military personnel records, the Veteran's written and oral lay statements, and all CPRS/CAPRI/VISTA records including remote data, psychological testing, and current research.  The VA examiner stated that the revision of the diagnostic impression per DSM-5 is as follows: Alcohol Use Disorder, Mild.  The VA examiner noted that the 1994 and 2005 VA psychiatric exams diagnosed this condition and in addition, the Veteran has been treated for this condition since at least 2004.  The VA examiner indicated that regarding the diagnostic criteria, per the August 2014 VA PTSD exam, the Veteran reported an average consumption of 2 drinks per day of "vodka, wine, whatever I have" and he was unable to quantify amount of alcohol per drink.  Per a July 2014 social work note, the Veteran reported that during the past thirty days, he typically employed alcohol once or twice a week, have one or two drinks.  He denied that he was drinking to intoxication, he stated that he does have cravings to drink more than he is, and he does all of his drinking at home alone.  The VA examiner stated that review of the treatment notes evidences that the Veteran had difficulty with reduction or cessation (frequent attempts to quit).  The VA examiner opined that this condition is less likely as not related to military service.  The VA examiner noted that a literature search found several studies citing a significant link between genetics and alcohol use.  

The VA examiner noted that a depressive condition was diagnosed at a 1994 VA psychiatric exam and the Veteran has been treated for the condition since at least 2004.  The VA examiner noted that Major Depressive Disorder, Dysthymic Disorder, and Adjustment Disorder all are in this category.  The VA examiner stated that the it was notable that there has been an association found in the literature between alcohol use and depression.  In the current VA exam, however, the Veteran denied symptoms of depression.  The symptoms of decreased energy, concentration, and libido were attributed by the Veteran to be related to chronic pain and/or medical conditions versus depression.  Additional symptoms typically associated with depression were denied (i.e: sleep difficulty perceived to be related to poor sleep hygiene and/or need to urinate, reported good interest and pleasure in activities, denied feelings of guilt or worthlessness, good appetite, denied suicidal or homicidal ideation). 

The VA examiner cited to medical research which supports the medial opinion.  The VA examiner cited to research by Tsuang, M. T., Bar, J. L., Harley, R. M., & Lyons, M. J. (2001), The Harvard twin study of substance abuse: what we have learned; Harvard Review of Psychiatry, 9(6), 267-279.  The VA examiner noted that in the Harvard Twin study based on Vietnam veterans, it was found that "[c]onsistent with estimates from other studies, our data suggested that approximately 55% of the variance in risk for alcohol dependence is genetically mediated and that the remainder of the variance in liability is explained by unique environmental factors..."  The VA examiner also cited to American Psychiatric Association (2013) and the DSM-5; the American Psychiatric Association indicated that "As is true of many consequences of heavy substance use, some individuals are more and others less prone toward specific substance-induced disorders."  (Alia-Klein et al. 2011; Fu et al. 2002; Nunes et al. 2006; Nurnberger et al. 2004).  

The VA examiner cited to additional research as follows: Similar types of predispositions may make some individuals more likely to develop psychiatric side effects of some types of medications, but not others.  However, it is unclear whether individuals with family histories or personal prior histories with independent psychiatric syndromes are more likely to develop the induced syndrome once the consideration is made as to whether the quantity and frequency of the substance was sufficient to lead to the development of a substance-induced syndrome.  There are indications that the intake of substances of abuse or some medications with psychiatric side effects in the context of a preexisting mental disorder is likely to result in an intensification of the preexisting independent syndrome (Fu, et al. 2002; Swendsen et al. 2010).  The risk for substance/medication-induced mental disorders is likely to increase with both the quantity and the frequency of consumption of the relevant substance.  The symptom profiles for the substance/medication-induced mental disorders resemble independent mental disorders (Caton et al. 2005; Hasin et al. 2006; Regier et al. 1990; Schuckit et al. 1997).  While the symptoms of substance/medication-induced mental disorders can be identical to those of independent mental disorders (e.g., delusions, hallucinations, psychoses, major depressive episodes, anxiety syndromes), and although they can have the same severe consequences (e.g., suicide) (Aharonovich et al. 2002), most induced mental disorders are likely to improve in a matter of days to weeks of abstinence. (Brown et al. 1995; Gilder et al. 2004; Nunes and Rounsaville 2006; Schuckit et al. 2007).

The January 2015 VA addendum opinion indicates that the VA examiner was asked to reconcile the current exam findings of no diagnosis of a mental disorder (other than PTSD), with the prior diagnoses of dysthymia, obsessive compulsive disorder, major depression and any other shown conditions.  The VA examiner was asked to advise whether the prior symptomatology did or did not meet the DSM-IV or V criteria for those prior diagnoses.  

The VA examiner noted that the Orlando VA treatment records show that the Veteran had a previous diagnosis by a clinical psychologist of dysthymia and obsessive compulsive disorder.  A recent mental health psychology note dated January 8, 2015 lists diagnoses of dysthymia and alcohol abuse (in full remission) and the note was signed by clinical psychologist.  San Juan VA treatment records note an assessment of chronic PTSD, and adjustment disorder with mixed emotions.  Social Security Administration Records show a diagnosis of major depressive disorder.  A psychological evaluation was completed in February 2007, and an Axis I diagnosis of major depression was provided. 

The VA examiner stated that she reviewed, for the third time, all available records in Virtual VA and VBMS to include any available service medical records and military personnel records, the Veteran's written and oral lay statements, and all CPRS/CAPRI/VISTA records including remote data, psychological testing, and current research.  The VA examiner noted that the August 2014 VA addendum contains a revision of diagnostic impression per DSM-5 which was Alcohol Use Disorder, Mild.  The VA examiner noted that the August 2014 VA addendum opinion set forth the past diagnoses of alcohol use disorder.   The VA examiner opined that this condition was less likely as not related to military service and noted a literature search found several studies citing a significant link between genetics and alcohol use. 

The VA examiner noted that the Veteran has diagnoses of depressive disorders.  The VA examiner noted that a depressive condition was diagnosed upon a 1994 VA psychiatric exam and the Veteran has been treated for this condition since at least 2004.  The VA examiner noted that Major Depressive Disorder, Dysthymic Disorder and Adjustment Disorder are all in this category.  The VA examiner indicated that it was notable that there has been an association found in the literature between alcohol use and depression.  Upon the current VA exam, however, the Veteran denied symptoms of depression.  The Veteran attributed the symptoms of decreased energy, concentration and libido to chronic pain and/or medical conditions versus depression.  The VA examiner noted that the additional symptoms typically associated with depression were denied (i.e: sleep difficulty perceived to be related to poor sleep hygiene and/or need to urinate, reported good interest and pleasure in activities, denied feelings of guilt or worthlessness, good appetite, denied suicidal or homicidal ideation).  The VA examiner concluded that while the Veteran may have received the diagnosis of dysthymic disorder in the past, he denied experience of depressive symptoms at current examination.  Regarding anxiety disorder, the VA examiner stated that the diagnosis of generalized anxiety disorder was not specifically evaluated or diagnosed by the Veteran's treating providers.  The VA examiner also noted that while the readjustment counseling therapist diagnosed obsessive-compulsive disorder (hoarding), the treating psychologist Dr. S. ruled out this condition in the January 8, 2015 note when she determined that the clutter was due to "a lack of caring" rather than hoarding behaviors.  

The VA examiner was asked whether the prior symptomatology did or did not meet the DSM-IV or V criteria for those prior diagnoses.  The VA examiner stated that diagnostic consideration has been given to both DSM-IV and DSM-5, as such the diagnoses met at the time of August 2014 exam were Alcohol Use Disorder, Mild.  The VA examiner opined that the Veteran did not meet the diagnostic criteria per DSM-IV or DSM-5 for any other mental conditions given the information this provider gained at initial assessment on August 5, 2014.  

The Board finds that the August 2014, September 2014 and January 2015 VA opinions by the clinical psychologist to be highly probative since the VA examiner reviewed the claims folder, considered the Veteran's report of symptoms and functioning, examined the Veteran, and provided medical conclusions based upon the exam findings and history.  The VA examiner cited to medical research in support of the medical opinions.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner, as a clinical psychologist, has the skill and expertise to render these medical opinions and provide an assessment as to the current diagnosis in accordance with the DSM.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board finds that the weight of the competent and credible evidence establishes that there is no diagnosis of a mental disorder in accordance with the DSM criteria other than mild alcohol use disorder.  

The Veteran's own implied assertions that he has a psychiatric disorder due to events in active service are afforded limited if no probative weight in the absence of a showing that the Veteran has the expertise to render opinions about medical matters.  The Veteran, as a lay person, is competent to describe observable symptoms such as feeling sad or depressed or anxious.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); as to the specific issue in this case, an opinion as to a psychiatric diagnosis in accordance with the DSM, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  Thus, the Board finds that the Veteran's lay statements are not competent evidence of a current diagnosis of a current psychiatric disorder since the evidence does not show that the Veteran had any medical or psychiatric training or expertise. 

The Board further notes that there is no evidence of symptoms or diagnosis of a psychiatric disorder in active service.  In service examinations in September 1964 (enlistment exam) and September 1967 (separation examination) show that psychiatric examinations were normal.  The Veteran denied having psychiatric symptoms on a medical history survey completed in conjunction with his separation physical.  

The medical evidence of record shows that the Veteran has had post-service diagnoses of dysthymic disorder, conversion reaction, adjustment disorder, affective psychosis, and depressive disorder.  See the VA treatment records dated in August 2007, July 2006, July 2005, and March 2004; and VA examination reports dated in November 1998, March 1994, and October 1968.  

However, as discussed in detail above, the Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current DSM-5 mental disorder diagnosis other than alcohol use disorder and there is no medical nexus between any diagnosed mental disorder and the Veteran's active military service. 

The record shows a history of alcohol use disorder.  With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.1(m) (2015).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs or alcohol to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c) (2015).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct. 

VA's General Counsel has interpreted that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  However, service connection for compensation purposes is permitted for an alcohol or drug abuse disability acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, such as substance induced mood disorder, as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2015).  See also VAOPGCPREC 7-99.

Accordingly, on this record, service connection for a psychiatric disorder other than PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  The appeal is denied.

6.  Service Connection for a Balance Disability 

The Veteran asserts that he has a current disability manifested by imbalance.  He asserts that the balance disorder is due to the service-connected otitis media or the left ear hearing loss.  See the December 2006 statement.  

The weight of the competent and credible evidence shows that the Veteran's claimed balance disorder is not caused by or the result of the service-connected tinnitus or left ear hearing loss and was not incurred in or related to active service.  Service treatment records do not document complaints or treatment of a balance disorder.  An October 1968 VA examination report was negative for complaints or diagnosis of a balance disorder.  Neurologic exam was negative.  An August 2004 VA ear disease examination report and the May 2005 VA neurologic examination report indicate that the Veteran did not report vertigo or balance or gait problems.  The May 2005 VA neurologic examination report indicates that cerebellar exam showed normal coordination of motion and no truncal gait or limb ataxia.  A May 2005 VA ear disease examination report indicates that the Veteran did not report vertigo or balance or gait problems.  The exam report indicates that the conditions secondary to ear disease were hearing loss and tinnitus.  A balance disorder, Meniere's disease or a vestibular disorder were not listed.  

The Veteran was afforded another VA ear disease examination in February 2007 and an addendum opinion was obtained in July 2007.  The February 2007 VA examination report indicates that the Veteran did not have vertigo, disturbance of balance, or Meniere's disease.  A balance disorder was not diagnosed.  The VA examiner opined that the claimed balance disorder is not caused by the hearing loss or tinnitus.  The VA examiner indicated that the Veteran complained of dizziness and occasional imbalance but no true vertigo and this condition can be of central origin.  VA neurologic examination reports dated in April 2007 and July 2009 indicate that the Veteran had an arthralgic or antalgic gait and the diagnosis was peripheral neuropathy.  A balance disorder was not detected.  A January 2010 VA ear disease examination did not detect vertigo, balance or gait problems, vestibular disease, or Meniere's syndrome.  Hearing loss in the left and right ears was diagnosed.  The VA examiner indicated that there was no visible ear disease.  A June 2010 VA neurologic examination indicates that on exam, there was no gait abnormality or imbalance.  A March 2011 VA ear disease examination report indicates that the Veteran did not have a vestibular disorder, Meniere's disease, or disturbance of balance.  A July 2014 VA neurologic examination report indicates that the Veteran did not have signs or symptoms attributable to Meniere's syndrome (endolymphatic hydrops) or a peripheral vestibular condition.  Examination revealed that gait was normal.  Dix Hallpike test (Nylen-Barany test) for vertigo was normal and there was no vertigo or nystagmus during the test.  Limb coordination test was normal.  There is no competent evidence of a current disability manifested by imbalance. 

The Veteran is competent to report observable symptoms such as pain or imbalance.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  However, while the Veteran is competent to report observable symptoms, he is not competent, as a lay person, to render a medical diagnosis.  See Jandreau, supra.  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide a medical diagnosis as to a complex diagnosis such as a balance disorder such as vertigo.  Therefore, the Veteran's lay statements that he has a balance disorder are afforded no probative value because it is not competent evidence.  The Board finds that the medical evidence of record, specifically the multiple VA ear disease and neurologic examination findings, is more probative and outweighs the Veteran's general lay assertions that he has a balance disorder.  The weight of the evidence establishes that the Veteran does not have a current diagnosis of a balance disorder.   

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the preponderance of the evidence establishes that the Veteran does not have a current diagnosis of a disability manifested by imbalance.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a disability manifested by imbalance is denied.




7.  Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2 , the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart; supra.  

8.  Increased Compensable Rating for Otitis Media
 
For chronic suppurative otitis media, if suppuration or aural polyps are present, a 10 percent rating is warranted.  38 C.F.R. § 4.87, Diagnostic Code 6200.  The rating schedule includes no other compensable ratings for this disorder.  Chronic nonsuppurative otitis media with effusion is to be rated as hearing impairment.  38 C.F.R. § 4.87, Diagnostic Code 6201. 

By way of history, service connection was granted for mild nonsuppurative otitis media in an April 1969 rating decision and a zero percent rating was assigned from October 1, 2067.  The Veteran filed a claim for an increased rating in June 2004.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected otitis media at any time during the appeal period. 

The Veteran was afforded VA examinations in August 2004, May 2005, July 2006, February 2007, January 2010, March 2011, and July 2014.  VA examinations showed no findings of active ear disease, aural polyps, suppuration, or effusion.  There was no evidence of infections to the middle or inner ears.  The July 2014 VA examination indicates that there were no signs or symptoms of ear disease.  Examination as negative.  The examiner indicated that the ear condition did not impact employability.   

Based on the results of the VA examinations and VA treatment records discussed above, and in the absence of any additional medical evidence showing evidence of suppuration or aural polyps, a compensable disability rating is not warranted for the service-connected otitis media under Diagnostic Code 6200.  

Diagnostic Code 6200 provides that hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull must be evaluated separately.  38 C.F.R. § 4.87.  The Bord notes that service connection is in effect for tinnitus and a 10 percent rating, the highest available rating is currently assigned.  Service connection is in effect for hearing loss of the left ear and this issue is discussed below.   

In summary, for the reasons expressed, the Board concludes that the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected otitis media.  Since the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, on this record, the claim of an increased rating for otitis media must be denied.

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected otitis media.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The Board finds that all the symptomatology and impairment caused by the Veteran's otitis media are specifically contemplated by the rating schedule and no referral for extraschedular consideration is required.  As discussed above, no active disease was detected upon VA examination.  However, if the otitis media becomes active, Diagnostic Code 6201 provides a compensable rating during suppuration or with aural polyps and allows separate ratings to be assigned for hearing loss or other complications.  See 38 C.F.R. § 4.118.  The Veteran is currently receiving a noncompensable rating for left ear hearing loss and a compensable rating for tinnitus of the left ear.  The Veteran's otitis media was not manifested by any other objective chronic symptomatology.  In this case, the Board finds that the Veteran's degree of disability is contemplated by the Rating Schedule.  The schedular rating criteria used to rate the Veteran's otitis media reasonably describe and assess his disability levels and symptomatology.  The Veteran's symptoms are contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate to rate the disability.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted. 

9.  Increased Compensable Rating for Left Ear Hearing Loss 

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz  divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85 ) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.

For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85 ) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.

For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86  (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz ; puretone threshold of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz ).

By way of history, service connection was granted for left ear hearing loss in an April 1969 rating decision and a zero percent rating was assigned from October 1, 2067.  The Veteran filed a claim for an increased rating in June 2004.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected left ear hearing loss at any time during the appeal period. 

On the authorized audiological evaluation in August 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
50
45
45
85
95

The average puretone threshold for the left ear was 68 decibels.  Speech audiometry revealed speech recognition ability of 90 percent in the left ear.

The findings of the August 2004 evaluation translates to level III hearing loss in the left ear when applied to Table VI of the rating schedule.  The nonservice-connected right ear is assigned a level I.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted based upon this evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

On the authorized audiological evaluation in June 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
40
50
85
105

The average puretone threshold for the left ear was 70 decibels.  Speech audiometry revealed speech recognition ability of 90 percent in the left ear.

The findings of the June 2005 evaluation translates to level III hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted based upon this evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

On the authorized audiological evaluation in July 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
40
50
85
105

The average puretone threshold for the left ear was 70 decibels.  Speech audiometry revealed speech recognition ability of 90 percent in the left ear.

The findings of this evaluation translates to level I hearing loss in the right and left ears when applied to Table VI of the rating schedule. This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule. Therefore, a compensable disability evaluation is not warranted based upon this evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

On the authorized audiological evaluation in July 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
45
45
85
100

The average puretone threshold for the left ear was 69 decibels.  Speech audiometry revealed speech recognition ability of 92 percent in the left ear.

The findings of this evaluation translates to level II hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted based upon this evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

On the authorized audiological evaluation in April 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
45
45
80
95

The average puretone threshold for the left ear was 66 decibels.  Speech audiometry revealed speech recognition ability of 92 percent in the left ear.

The findings of this evaluation translates to level II hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted based upon this evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

On the authorized audiological evaluation in July 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
55
55
60
105
105

The average puretone threshold for the left ear was 81 decibels.  Speech audiometry revealed speech recognition ability of 84 percent in the left ear.

The findings of this evaluation translates to level III hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, an initial compensable disability evaluation is not warranted based upon this evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The findings of this evaluation translates to level VII hearing loss in the left ear when applied to Table VIA of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted based upon this evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

Regarding the functional effect the hearing loss has on the Veteran's occupation, the July 2014 VA examination report noted that the hearing loss impacted the Veteran's ability to work in that he had difficulty understanding speech.  The Veteran has been issued hearing aids.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Therefore, on this record, a compensable disability evaluation is not warranted for left ear hearing loss under Diagnostic Code 6100 at any time during the appeal period. 38 C.F.R. § 4.85 , Diagnostic Code 6100. 

In summary, for the reasons expressed, the Board concludes that the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected left ear hearing loss.  Since the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, on this record, the claim of an increased rating for left ear hearing loss must be denied.

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected left ear hearing loss.  See 38 C.F.R. § 3.321(b)(1).  Here, the schedular rating criteria used to rate the Veteran's service-connected left ear hearing loss above, reasonably describe and assess the Veteran's disability level and symptomatology.  With regard to hearing loss, a fully compliant VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the most recent VA examination report specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability.  The primary difficulty was the Veteran's difficulty hearing people speak.  In other words, the primary effect of his hearing loss was a loss of hearing.  The Board finds that although the rating criteria for hearing loss are stated in terms of puretone average decibel loss and speech discrimination scores, those measures determine the severity of any decreased auditory acuity, and consequently encompass the Veteran's account of his hearing loss symptoms.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted. 

10.  Analysis: Increased Rating for Left Lower Extremity Peripheral Neuropathy

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

By way of history, a September 2005 rating decision granted service connection for peripheral neuropathy of the left lower extremity.  An initial zero percent rating is assigned under Diagnostic Code 8620 from June 21, 2004 and a 20 percent disability rating is assigned from December 5, 2006.  

Prior to June 21, 2004, the service-connected left lower extremity peripheral neuropathy is manifested by diminished sensation from the mid leg to the ankle level.  There is decreased vibratory perception.  The May 2005 VA neurologic examination indicates that the Veteran reported having tingling in the lower extremities form the mid leg to the ankle.  There was decreased vibratory perception at the ankle level.  VA treatment records show that in November 2006, the veteran was seen at VA for neuropathic pain in the left leg and was prescribed Gabapentin.  

Affording the Veteran the benefit of doubt, the Board finds that a minimal compensable rating of 10 percent is warranted for the service-connected left lower extremity peripheral neuropathy from June 21, 2004 to December 4, 2006.  The medical evidence for this time period shows that the left lower extremity peripheral neuropathy is manifested by neuropathic pain, decreased sensation form the mid leg to the ankle, and decreased vibratory perception at the ankle level.  38 C.F.R. § 4.124a  indicates that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less that the type picture for complete paralysis given with each nerve...When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The Board finds that the neuropathic pain, decreased sensation form the mid leg to the ankle, and decreased vibratory perception at the ankle level more closely approximate mild incomplete paralysis or impairment.  There is no evidence of moderate, moderately-severe or severe incomplete paralysis for the time period in question.  There is no evidence of complete paralysis.  Thus, the Board finds that an initial rating of 10 percent is warranted for the left lower extremity peripheral neuropathy under Diagnostic code 8620 from June 21, 2004 to December 4, 2006.  The appeal is granted to that extent.  

After a review of the evidence, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 20 percent for the service-connected left lower extremity peripheral neuropathy from December 5, 2006.  The weight of the evidence shows that the service-connected left lower extremity peripheral neuropathy is productive of no more moderate impairment.  

The medical evidence does not show findings of more than moderate incomplete paralysis or impairment from December 5, 2006.  The April 2007 VA neurologic examination report indicates that the veteran reported having tingling sensation in the left foot and numbness in the sole of the foot.  He was on Neurontin.  Her also reported having weakness in the left knee.  Muscle strength was 5/5 in the ,muscles of the lower extremity except for the hamstrings which was 4/5.  Sensory examination of the left lower extremity revealed decreased vibration in the foot, pain, and decreased light touch.  The examiner noted that the distal nerves were affected.  The diagnosis was peripheral neuropathy of the lower extremities with nerve dysfunction and neuritis with no paralysis or neuralgia.  The March 2008 VA examination report shows that the Veteran had symptoms of paresthesias, loss of sensation, and pain in the lower extremity.  Left patellar reflexes were 1+ and left Achilles reflexes were 0.  

The July 2009 VA examination report indicates that the Veteran reported having a severe itching and tingling sensation in the soles of the feet.  He also reported having itching in the hips down the leg but it was not as severe.  Motor exam was normal and there was no motor impairment.  Sensory exam was decreased vibration, light ouch, and position sense.  Pain was absent.  Reflexes were 1+ in the left knee and 0 in the left ankle. The Veteran had an antalgic gait.  There were findings of hair loss and mild patchy hyperpigmentation in the distal third of the lower extremity.  The diagnosis was peripheral neuropathy with nerve dysfunction and neuritis but not evidence of paralysis or neuralgia.  The June 2010 VA peripheral nerve examination had similar findings.  Sensory exam revealed decreased vibration, position sense, and light touch.  Pain and pinprick were absent.  There was no dysesthesia or fasciculations.  Joint function was not impaired.  The VA examiner noted that the veteran walked into the exam room with a limp but the veteran was observed quickly walking unimpaired to another exam.     

The July 2014 VA examination report indicates that the Veteran had mild numbers on the left lower extremity due to the peripheral neuropathy.  The veteran also had tingling in the feet. He did not have constant or intermittent pain or paresthesias or dysesthesias.  Muscle strength in the knee and ankle was 4/5.  Deep tendon reflexes were 2+ (normal) in the left knee and ankle.  Light touch was decreased in the knee/thigh, ankle/lower leg, and foot/toes.  Position sense, vibration sense, and cold sensation was normal in the left lower extremity.  There was no muscle atrophy or trophic changes.  The VA examiner indicated that the Veteran had mild incomplete paralysis of the sciatic nerve in the left lower extremity, and the peripheral neuropathy did not impact the Veteran's ability to work.  

The weight of the evidence does not show moderately-severe or severe incomplete paralysis or impairment.  The evidence does not demonstrate complete paralysis of the affected nerve.  The weight of the competent and credible evidence does not establish foot drop on the left.  Foot drop was not detected upon VA examinations and VA treatment records dated in 2012, 2013, and 2014 indicate that foot drop was not detected.  The Board concludes that the weight of the evidence supports no more than the 20 percent rating that is currently assigned for the service-connected the left lower extremity peripheral neuropathy.   

As such, the Board concludes that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 20 percent under Diagnostic Code 8620 for the left lower extremity peripheral neuropathy.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for an increased disability rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, supra.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected the left lower extremity peripheral neuropathy.  The Board finds that the schedular evaluation assigned for the Veteran's service-connected left lower extremity peripheral neuropathy is adequate in this case.  The Veteran's primary symptoms include pain, diminished sensation, and numbness, all of which have been specifically contemplated in the schedular ratings that are assigned.  Moreover, the schedular rating criteria provide that a higher rating is available if the totality of the Veteran's symptomatology causes more severe incomplete paralysis or complete paralysis.  The rating criteria under Diagnostic Code 8620 reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture for the left lower extremity peripheral neuropathy, the assigned schedular evaluations are adequate and referral for extraschedular consideration is not warranted. 

11.  Consideration of Johnson v. McDonald

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a psychiatric disorder other than PTSD is denied.

Entitlement to service connection for a disability manifested by imbalance is denied.

Entitlement to a compensable disability rating for the service-connected left ear hearing loss is denied. 

Entitlement to a compensable disability rating for the service-connected otitis media is denied. 

Entitlement to a 10 percent disability rating from June 21, 2004 to December 4, 2006 for the service-connected left lower extremity peripheral neuropathy is granted. 

Entitlement to an initial disability evaluation in excess of 20 percent for the service-connected left lower extremity peripheral neuropathy is denied. 

The appeal as to the issue of entitlement to an initial disability rating in excess of 60 percent for arteriosclerotic heart disease is dismissed.  

The appeal as to the issue of entitlement to an initial disability rating in excess of 30 percent for glaucoma is dismissed.   


REMAND

The Board notes that the Veteran's award of a 10 percent disability rating from June 21, 2004 to December 4, 2006 for the service-connected left lower extremity peripheral neuropathy must be effectuated prior to consideration of entitlement to TDIU.  As a result, the Board must remand the issue for the AOJ to consider it in the first instance.  This action is necessary to ensure that the appellant is afforded full due process of law.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993). 

Accordingly, the case is REMANDED for the following actions:
 
Effectuate the award of a 10 percent disability rating from June 21, 2004 to December 4, 2006 for the service-connected left lower extremity peripheral neuropathy.  Then, readjudicate the claim for entitlement to TDIU.  If the benefit sought on appeal is not granted, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


